DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/21/2021. Claims 1-24 are remain pending in the application. Applicant’s amendment have overcome the objections of drawing, specification, claims, and rejections of double patenting, 35 U.S.C. 112(b) and 35 U.S.C. 101 previously set forth in the non-final office action.

Response to Arguments
In response to applicant’s argument on Remark page 19, “Moreover, Applicant respectfully submits that the function performed…the claims are directed to significantly more than a judicial exception… in claim 1 and similar limitation of claims 7 and 15 clearly improve the functioning and/or performance of the computing system”. The applicant’s argument have been fully considered and are persuasive, the rejection under 35 U.S.C. 101 of claims 1-24 has been withdrawn. Especially, upon reconsideration, the limitation in claims 1, 7, and 15 recite claim limitations such as logic circuitry deployed on the memory device and coupled to the memory source to perform the conversion based on the desired precision of the application, which improve the functioning and/or performance of the computing system.
In response to applicant’s argument on Remark page 16, “claims 1 and 7 are interpreted under 35 U.S.C. 112(f)… As acknowledged in the Office Action, the logic circuitry of claims 1 and 7 is well defined in the specification as one or more processors, SoCs, FPGAs, etc. Accordingly, Applicant respectfully submits that claims 1 and 7 should not be interpreted under 35 U.S.C. 112(f). Upon reconsideration, the interpretation of claims 1 and 7 under 35 U.S.C. 
In response to applicant’s argument for rejection under 35 U.S.C. 102 on Remark page 22, ”at least because Callegari merely describes performance of operations to convert between single precision and double precision floating-point numbers using a CPU, Callegari does not disclose performance of operations to “alter the first quantity of bits to a second quantity of bits that correspond to a second level of precision” using “logic circuitry deployed on the memory device,” as recited by amended claim 1.” And for rejection under 35 U.S.C. 103 on Remark page 23-24, “at least because Callegari merely describes performance of operation to convert between single precision and double precision floating point numbers using a CPU, Callegari does not disclose the above emphasized portion of amended claim 7 and 15. Gustafson, which is merely cited as disclosing the existence of universal number formats, does not cure the deficiencies of Callegari with respect to amended claims 7 and 15.
Examiner respectfully disagrees because Callegari describes performance of operation to convert between single precision and double precision floating point number using a CPU, which is part of the hardware component that incorporates with the software component that is interpreted as the logic circuitry that convert quantity of bits to different level of precisions, such as single precision and double precision floating point. In addition, as shown in figure 1, the hardware component and software component are coupled to the memory 110 interpreted as a memory device (note that “a memory device” can broadly interpreted as any device that comprises a memory component, such as memory 110 as disclosed in Callegari). Thus, Callegari teaches a system comprises logic circuitry deployed on the memory device and coupled to the memory resource and configured to alter the first quantity of bits to a second quantity of bits that correspond to a second level of precision. See rejection under 35 U.S.C. 102 and 103 below for further explanation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callegari (US 2017/0153926).

Regarding claim 1, Callegari teaches an apparatus (Callegari, figure 1, computer system 100), comprising: 
a memory resource (Callegari, figure 1, memory 110) deployed on a memory device (Callegari, figure 1, memory 110 coupled to hardware and software components [i.e. a memory device] ) configured to receive data comprising a bit string having a first quantity of bits that correspond to a first level of precision (Callegari, [0014] the binary format used to represent data as stored in memory… such variable-precision data format may include, but not limited to single-precision (single-precision (32 bit) and double-precision (64 bit)); and 
logic circuitry (Callegari, figure 1, hardware and software components contain CPU 140, GPU 142, and application 120) deployed on the memory device (Callegari, figure 1, memory 110 coupled to hardware and software components [i.e. the memory device]) and coupled to the memory resource, wherein the logic circuitry is configured to determine a desired precision of an application involving the bit string (Callegari, figure 2 [0015, 0036] any 64 bit data processed by the CPU generally needs to be converted to a 32 bit data format before sending to the GPU. [0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by CPU), and; alter the first quantity of bits to a second quantity of bits that correspond to a second level of precision based, at least in part on the desired precision of the application involving the bit string (Callegari, figure 2 shows the exemplary data processing for the processing application data using the computer system of figure 1, [0047] in data flow 202 performs pre-processing operations, for example, converting from a double precision floating point to a single precision format. First level of precision is interpreted as double precision floating point, and second level of precision is interpreted as single precision floating point. As well known in the art, double precision (64 bit) floating point format has 1 sign bit, 11 bit exponent, 52 bit mantissa/significant, and single precision (32 bit) floating point format has 1 sign bit, 8 bit exponent, 23 bit mantissa/significant. Thus when converting from double precision to single precision floating point format, bits of subsets such as exponent and significant/mantissa are removed, from 11 bits to 8 bits and 52 bits to 23 bits, respectively. [0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by GPU)).

Regarding claim 2, the invention disclosed in Callegari teaches the claimed invention of the parent claim above, including the first level of precision or the second level of precision is greater than the other of the first level of precision or the second level of precision (Callegari, [0022] double precision floating point provides higher precision than single floating point).  

Regarding claim 3, the invention disclosed in Callegari teaches the claimed invention of the parent claim above, including the bit string comprises a plurality of bit sub-sets (Callegari, [0014] the variable-precision data format may use format such as IEEE for floating point, as well known, IEEE has 3 sub-sets, sign, exponent, and mantissa/significant) , and wherein the logic circuitry is configured to cause one or more bits to be added to, or removed from, at least one bit sub-set of the bit string to alter the quantity of bits to the second quantity of bits (Callegari, [0047] when converting from double precision to single precision floating point format, bits of subsets such as exponent and significant/mantissa are removed, from 11 bits to 8 bits and 52 bits to 23 bits, respectively).  

Regarding claim 6, the invention disclosed in Callegari teaches the claimed invention of the parent claim above, including the logic circuitry includes an arithmetic logic unit, a field programmable gate array, a reduced instruction set computing device, or a combination thereof (Callegari, [0068] while discussion refers to microprocessor or multicore processor, some implementation are performed by one or more integrated circuits, such as ASIC, or FPGA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4-5, 7-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callegari in view of Gustafson (NPL- Post Arithmetic).
Claims 7-24 are addressed before claims 4-5. 
Regarding claim 7, Callegari teaches an apparatus (Callegari, figure 1 computer system 100), comprising: a memory device comprising logic circuitry and a memory resource deployed thereon (Callegari, figure 1, the memory 110 and hardware and software components contain CPU 140, GPU 142, and application 120. Logical circuitry is interpreted as in [0031] can be provided in form of one or more processors), wherein the memory device is configured to receive a first bit string having a first quantity of bits that correspond to a first level of precision (Callegari, [0014] the binary format used to represent data as stored in memory… such variable-precision data format may include, but not limited to single-precision(single-precision (32 bit) and double-precision (64 bit), Callegari also teaches a controller deployed on the memory device and coupled to the logic circuitry and the memory resource (Callegari, the rendering manager 124 is coupled to the software and hardware including CPU 140 and GPU 142, and memory 110), wherein the controller is configured to determine a desired precision of an application involving the bit string ([0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by GPU); and cause the logic circuitry to perform an operation to alter the first quantity of bits of the first bit string to generate a second bit string having a second quantity of bits that correspond to a second level of precision based, at least in part of the determined desired precision of the application (Callegari, figure 2 shows the exemplary data processing for the processing application data using the computer system of figure 1, [0047] in data flow 202 performs pre-processing operations, for example, converting from a double precision floating point to a single precision format. First level of precision is interpreted as double precision floating point, and second level of precision is interpreted as single precision floating point. As well known in the art, double precision (64 bit) floating point format has 1 sign bit, 11 bit exponent, 52 bit mantissa/significant, and single precision (32 bit) floating point format has 1 sign bit, 8 bit exponent, 23 bit mantissa/significant. Thus when converting from double precision to single precision floating point format, bits of subsets such as exponent and significant/mantissa are removed, from 11 bits to 8 bits and 52 bits to 23 bits, respectively. [0036] rendering manager 124 determine when it would be appropriate to process an application data object using 32 bit (processed by GPU) or 64 bit (processed by GPU)).
Callegari does not explicitly teach the first quantity of bits comprises a sign portion, a regime portion, an exponent portion, and a mantissa portion;
However, Gustafson teaches a posit format, or type III format comprises a sign portion, a regime portion, an exponent portion, and a mantissa portion; (Gustafson, 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the data processing posit format disclosed by Gustafson to replace with the data processing format such as floating point format disclosed by Callegari to perform processing data with variable precision. This modification would have been obvious because Callegari teaches a system that can optimize computer hardware resource utilization by processing variable precision data and (Callegari, [0014, 0034]) the variable precision data are not limited to single and double precision floating point format, and Gustafson teaches a posit format data that behaves much like floating point format, and it is designed as a “drop-in” replacement for an IEEE 754 standard float with no changes needed to source code at the application level (Gustafson, section I Overview). Additionally, doing the modification 

Regarding claim 8, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string comprises increasing or decreasing the quantity of bits of the mantissa portion in response to a determination that the quantity of bits of the exponent portion remain unchanged (Gustafson, section 3.3 to 3.4, when altering from 5 bits posit to 6 bit posit, the exponent bit as shown in blue color remain the same, as the mantissa increases when bits are added to the right. Section 3.3 in IEEE float, increase number of bits also means changing the exponent, but with type III posit, it is trivial, adding bit to the right increases dynamic range at the north and south, and accuracy at the east and west part).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention modify Callegari’ system to convert different level of precision based on Gustafson’s method by adding bits to the end of the posit because it would be less complicated to alter the level of precision and increase dynamic range and accuracy as recognized by Gustafson in section 3.3. Callegari also recognized that by changing the precision level of data processing, it would significantly improve application performance and reduce its memory and bandwidth requirements, thereby freeing up system resources for other applications (Callegari, [0045]).

Regarding claim 9, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string further comprises increasing or decreasing the quantity of bits of the regime portion, the exponent portion, and the mantissa Gustafson, section 7.1, page 39 when the exponent increase from 2 to 3, the regime bit decreases, the mantissa increases. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).  
The same motivation used in claim 8 can apply to claim 9.

Regarding claim 10, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string further comprises increasing the quantity of bits of the exponent portion or the regime portion and decreasing the quantity of bits of the other of the exponent portion or the regime Micron 2018-1263.00/US43BCH Docket No. 1015.0120001portion in response to a determination that the quantity of bits of the exponent portion are increased or decreased (section 7.1, page 39, as exponent size (es) increases, the regime bit decreases. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).
The same motivation used in claim 8 can apply to claim 10.

Regarding claim 11, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the operation to alter the first quantity of bits of the first bit string to generate the second bit string further comprises altering a numerical value corresponding to the exponent portion (section 7.1, page 39, as exponent size (es) increases, and the length of the bit remains the same. When the exponent size is 3, the dynamic range goes far beyond what 16 bit floats can express and is probably overkill for most low precision applications).
The same motivation used in claim 8 can apply to claim 11.

Regarding claim 12, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the controller is further configured to: determine a maximum positive value for the second bit string (Gustafson, section 3.1 page 17, the maximum positive value is useed); determine a minimum positive value for the second bit string (Gustafson, section 3.1, page 17, the minimum positive value is 1/useed); and cause the logic circuitry to alter the second quantity of bits of the second bit string to generate a third bit string having a third quantity of bits that correspond to the maximum positive value for the bit string or the minimum positive value for the second bit string (Gustafson, section 3.1, page 18, the rules for altering or interpolating precision is between 0 and minpos, the new value is minpos/useed, between infinity and maxpos, the new value is useed^2).

Regarding claim 13, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first bit string or the second bit string, or both is formatted according to a Type III universal number format or a posit format (Gustafson, Gustafson, 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits).

Regarding claim 14, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first level of precision and the second level of precision each correspond to a dynamic range or a resolution, or both (Gustafson, section 3.3 with type III posits, adding bits to the end of the posit increases dynamic range at the north and south part, and accuracy at the east and west).

Regarding claim 15, recites a method claim that is corresponding to the apparatus claim 7. Therefore, it is rejected for the same reasons as claim 7.

Regarding claim 16, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including further comprising: increasing a quantity of bits associated with the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set; and decreasing the quantity of bits associated with a different one of the first bit sub-set, the second bit sub-set, the third bit sub-set, and the fourth bit sub-set (Gustafson, section 3.4, as the ringplot moves toward the middle, the exponent bit and mantissa bit increase and the regime bit decreases).

Regarding claim 17, the combined system of Callegari in view of Gustafson discloses the invention as in the parent claim above, including the first sub-set of bits indicates a sign corresponding to the first bit string and the second bit string, the second sub-set of bits indicates a regime corresponding to the first bit string and the second bit string, the third sub-set of bits indicates an exponent corresponding to the first bit string and the second bit string, and the fourth sub-set of bits indicates a mantissa corresponding to the first bit string and the second bit string (Gustafson, section 1.1 provide the description of a posit format that include sign bit, regime bits, exponent bits, fraction bits).
Regarding claim 18-19, 22-24, recite method claims corresponding to claim 8-9, 11-12, and 14, respectively. Therefore, they are rejected for the same reasons as claim 8 and 9, 11-12, and 14, respectively.
Regarding claim 20-21, recite method claims corresponding to claim 10. Therefore, they are rejected for the same reasons as claim 10.
Regarding claim 4 and 5, the same reasons that is used to reject claim 12 and 13 can be used to reject claim 4 and 5, respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764
 


/Aimee Li/Supervisory Patent Examiner, Art Unit 2183